Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 1 of 15 PageID# 1285




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


 JUUL LABS, INC.,                                          )
                                                           )
                 Plaintiff,                                )
                                                           )
 v.                                                        ) Civil Action No. 19-cv-00715 (LO/IDD)
                                                           )
 THE UNINCORPORATED ASS’N                                  )
 INDENTIFIED IN SCHEDULE A,                                )
                                                           )
                 Defendants.                               )
                                                           )


                               REPORT AND RECOMMENDATION

        This matter is before the Court on Plaintiff’s (“JLI’s”) Motion for Default Judgment against

 Defendants      ghilly001,    pant-20,   qiaotianping-zhengmeixinxi,          miss_zhang,    vapingpit,

 savings4u168, lulucaty5171, 2015.filta, a.cressotti69, kytech2016_0, szeminhhangy, sodal-87,

 yervansetoya,     yervansetoya-0,    cress.anton,       tyijiafkju,   zbest4less2012,   red-cherry2018,

 jdonymous, myrodoyl0, betr-2, ageless911, quimstores_914, talfangkoyu, ivanbgatlanta,

 nikobg1973, jafra1571, noamartan_0, golit_34, harna_1763, joose-6877, wanyancai559,

 wenwen996_4, lostandfoundnyc, nidahamaye-0, emadors15, hfbnvt_76, yanshifu482, vasmi,

 bigapplewares, and richpattersonkyle (collectively “Defendants”), outlined in Schedule A,

 pursuant to Federal Rule of Civil Procedure 55(b)(2). Pl.’s Mot. for Default J., ECF No. 155

 (“Default J.”). After Defendants failed to appear at the hearing on January 10, 2020, the

 undersigned Magistrate Judge took this matter under advisement to issue this Report and

 Recommendation. Upon consideration of the First Amended Verified Complaint, Plaintiff’s

 Motion for Entry of Default Judgment, and the supporting memorandum, the undersigned



                                                     1
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 2 of 15 PageID# 1286




 Magistrate Judge makes the following findings and recommends that Plaintiff’s Motion be

 GRANTED.

                                       I. INTRODUCTION

        Plaintiff filed its first Complaint on June 4, 2019, against unincorporated associations

 identified in Schedule A. Compl., ECF No. 1; Schedule A, ECF No. 7. On July 23, 2019, Plaintiff

 filed its First Amended Verified Complaint against Defendants. Am. Compl., ECF No. 43. Plaintiff

 alleges that Defendants trade upon its “world-renowned” reputation to sell, without age restriction,

 nicotine extract pods (“Pods”) displaying counterfeit versions of its federally registered trademark.

 Am. Compl. ¶ 1. Plaintiff seeks relief pursuant to the Lanham Act, 15 U.S.C. § 1051, et seq. and

 28 U.S.C. § 1338. Am. Compl. ¶¶ 10, 107, 113. Specifically, Plaintiff requests that the Court

 permanently enjoin Defendants from infringing or otherwise violating Plaintiff’s registered

 trademark; order that those in privity with Defendants cease and desist from providing services

 and displaying advertisement to Defendants; award all profits realized by Defendants because of

 their unlawful acts and that the amount of damages be increased by a sum not exceeding three

 times the amount provided by 15 U.S.C. § 1117; or, in the alternative, award statutory damages in

 the amount of $2,000,000 per use of Plaintiff’s trademark; and award reasonable attorney’s fees

 and costs. Am. Compl. ¶¶ A-E.

                                  A.      Jurisdiction and Venue

        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331

 because this case involves federal questions arising under the Lanham Act, which is federal law

 relating to trademarks. Am. Compl. ¶ 10.

        This Court also has personal jurisdiction over Defendants because Defendants established

 minimum contacts with the Commonwealth of Virginia. A federal court may exercise personal



                                                  2
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 3 of 15 PageID# 1287




 jurisdiction over a non-resident in the manner provided by the law of the state in which the court

 sits. Consulting Eng’rs Corp. v. Geometric, Ltd., 561 F.3d 273, 277 (4th Cir. 2009). Because

 Virginia’s long-arm statute is interpreted to extend personal jurisdiction to the fullest extent

 permitted by due process, “the statutory inquiry necessarily merges with the constitutional inquiry,

 and the two inquiries essentially become one.” Young v. New Haven Advocate, 315 F.3d 256, 261

 (4th Cir. 2002) (citations omitted). To satisfy the requirements of due process, a defendant must

 have sufficient “minimum contacts” with the forum state “such that the maintenance of the suit

 does not offend traditional notions of fair play and substantial justice.” Int’l Shoe Co. v.

 Washington, 326 U.S. 310, 316 (1945).

        Here, Defendants directed electronic activity into Virginia with the manifested intent of

 engaging in business activity, which created the basis for this action. Am. Compl. ¶ 12; see ALS

 Scan, Inc. v. Dig. Serv. Consultants, Inc., 293 F.3d 707, 714 (4th Cir. 2002). Namely, Defendants

 sought to do business with this District’s residents by operating one or more commercial internet

 stores through which Virginia residents are misled to purchase counterfeit products using

 Plaintiff’s trademarks. Id. Each of the Defendants targeted sales to Virginia residents by operating

 online stores that offer shipping to Virginia and then shipped their counterfeit Pods to this District.

 Id. Therefore, the Court may exercise personal jurisdiction over the nonresident Defendants based

 on Defendants’ internet contacts with this forum.

        Similarly, venue is appropriate in this District pursuant to 28 U.S.C. § 1391(b)(3) because

 Defendants’ online sales were directed, in part, at residents of this District, and Defendants in fact

 shipped their counterfeit products into this District. Id.

                                      B.      Service of Process

        Federal Rule of Civil Procedure 4(f) authorizes the Court to order service on an individual



                                                    3
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 4 of 15 PageID# 1288




 in a foreign country by means that are not prohibited by international agreement. Fed. R. Civ. P.

 4(f)(3). However, the court-ordered method of service must be “‘reasonably calculated’ to give

 notice to defendant.” BP Prods. N. Am., Inc. v. Dagra, 232 F.R.D. 263, 264 (E.D. Va. 2005).

 Service of process through email generally satisfies constitutional due process. See WhosHere, Inc.

 v. Orun, No. 1:13-cv-00523-AJT-TRJ, 2014 WL 670817, at *3 (Feb. 20, 2014).

          Defendants are individuals and foreign businesses located in China and elsewhere within

 the United States. Am. Compl. ¶ 20. On July 23, 2019, Plaintiff filed a Motion for Order

 Authorizing Service of Process by Email as to Certain Defendants. ECF No. 47. On July 24, 2019,

 the Court granted Plaintiff’s Motion. Order, ECF No. 54. On July 31, 2019, Plaintiff served the

 certain Defendants using the email addresses that Defendants supplied to PayPal, Inc., (“PayPal”)

 or Alipay to register their accounts. Decl. of Monica Riva Talley, ECF No. 129. Additionally,

 Plaintiff initiated personal service on the Defendants within the United States starting on June 25,

 2019. See ECF Nos. 81-126. 1 Accordingly, the undersigned finds that service of process has been

 accomplished in this action.

                                           C.       Grounds for Default

          Plaintiff filed its first Complaint on June 4, 2019 and its First Amended Verified Complaint

 on July 23, 2019. Compl., ECF No.1; Am. Compl., ECF No. 43. Defendants failed to appear,

 answer, or file any responsive pleading in this matter. On June 22, 2019, Plaintiff filed Plaintiff’s

 Request for Clerk’s Entry of Default. ECF No. 132. Then on December 6, 2019, Plaintiff filed an

 Amended Request for Clerk’s Entry of Default. ECF. No. 148. The Clerk entered default against

 Defendants on December 10, 2019. ECF No. 153. On December 16, 2019, Plaintiff filed a Motion

 for Entry of Default Judgment and Memorandum in Support, for which the Court held a hearing


 1
  Plaintiff was able to effect personal service on some Defendants in the United States, Plaintiff filed affidavits of
 service for those Defendants as docket numbers 81 through 126.

                                                            4
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 5 of 15 PageID# 1289




 on January 10, 2020. ECF Nos. 154-55, 160. When Defendants failed to appear at the hearing, the

 undersigned Magistrate Judge took this matter under advisement to issue this Report and

 Recommendation.

                                   II. FACTUAL FINDINGS

        Plaintiff is a Delaware corporation with its principal place of business in San Francisco,

 California. Am. Compl. ¶ 13. It sells JUUL, an electronic nicotine vaporizer system that is

 comprised of a main device that houses the electronics of the system and Pods containing e-liquid

 that is vaporized when the user inhales a puff. Id. ¶¶ 14-15. Plaintiff owns the trademarks for JUUL

 and has valid and subsisting U.S. Certificate of Trademark registration numbers. Id. ¶¶ 17-18.

 Plaintiff’s trademarks are inherently distinctive and have acquired considerable brand loyalty

 through its sales. Id. ¶ 19. Reputation and consumer goodwill associated with Plaintiff’s

 trademarks are of incalculable and inestimable value to Plaintiff. Id.

        Defendants sell counterfeit Pods, which are low quality, to Plaintiff’s consumers within the

 United States, including Virginia. Id. ¶¶ 20, 93. Defendants promote, market, import, distribute,

 offer for sale, and sell products in the online marketplace using counterfeit versions of Plaintiff’s

 trademarks. Id. ¶ 87. To accomplish this, they use similar or the same pictures and descriptions of

 the Pods in their online marketplaces. Id. Defendants price the counterfeit goods at substantially

 lower prices than the genuine JUUL products. Id. ¶ 89. The counterfeit Pods are packaged using

 virtually identical packaging as genuine JUUL products, and offer customer service and use an

 indicia of authenticity and security that consumers associate with Plaintiff’s authorized retailers.

 Id. ¶ 94. Defendants also deceive consumers by using Plaintiff’s trademarks within the content,

 text, and/or meta tags of their website in order to attract various search engines looking for relevant

 consumer searches for JUUL products. Id. ¶ 95.



                                                   5
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 6 of 15 PageID# 1290




         Plaintiff has not authorized or licensed Defendants to use any of Plaintiff’s trademarks. Id.

 ¶ 94. By using Plaintiff’s trademarks in connection with the advertising, distribution, offering for

 sale, and sale of counterfeit Pods, Defendants are likely to cause and have caused confusion,

 mistake, and deception among consumers, thereby harming Plaintiff. Id. ¶¶ 9, 101, 106, 111.

                   III. EVALUATION OF PLAINTIFF’S COMPLAINT

         Rule 55 of the Federal Rules of Civil Procedure provides for the entry of default judgment

 when “a party against whom a judgment for affirmative relief is sought has failed to plead or

 otherwise defend.” Fed. R. Civ. P. 55(a). A defendant in default concedes the factual allegations

 of the complaint. See, e.g., DIRECTV, Inc. v. Rawlins, 523 F.3d 318, 322 n.2 (4th Cir. 2008);

 Partington v. Am. Int’l Specialty Lines Ins. Co., 443 F.3d 334, 341 (4th Cir. 2006); Ryan v.

 Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001). Default does not, however,

 constitute an admission of the adversary’s conclusions of law and is not to be “treated as an

 absolute confession by the defendant of his liability and of the plaintiff’s right to recover.” Ryan,

 253 F.3d at 780 (quoting Nishimatsu Constr. Co., Ltd. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206

 (5th Cir. 1975)). Instead, the Court must “determine whether the well-pleaded allegations in [the

 plaintiff’s] complaint support the relief sought in [the] action.” Id.

         Thus, in issuing this Report and Recommendation, the undersigned Magistrate Judge must

 evaluate Plaintiff’s claims against the standards of Rule 12(b)(6) of the Federal Rules of Civil

 Procedure to ensure that the Complaint contains plausible claims upon which relief may be

 granted. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining the analysis for examining a

 plaintiff’s claims under a 12(b)(6) motion to dismiss). To meet this standard, a complaint must set

 forth “sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its

 face.” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In determining



                                                    6
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 7 of 15 PageID# 1291




 whether allegations are plausible, the reviewing court may draw on context, judicial experience,

 and common sense. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (citing Iqbal, 556

 U.S. at 679).

                     A. Count I – Trademark Infringement & Counterfeiting

        Plaintiff alleges a claim of trademark infringement and counterfeiting in violation of the

 Lanham Act, 15 U.S.C. § 1114. Am. Compl. ¶¶ 10-11. The Lanham Act prohibits the use of a

 colorable imitation of a registered mark in connection with the distribution of goods and services

 where such use is likely to cause confusion or deceit. 15 U.S.C. § 1114(1). Additionally, the

 Lanham Act prohibits the use of a counterfeit registered mark in connection with the distribution

 of goods and services where such use is likely to cause confusion or deceive. 15 U.S.C. § 1114(1).

 A counterfeit mark is defined as “a spurious mark [that] is identical with, or substantially

 indistinguishable from, a registered mark.” 15 U.S.C. § 1127.

        To establish a trademark infringement claim, a plaintiff must demonstrate that: (1) it owns

 a valid trademark; (2) the trademark is protectable; and (3) the defendant’s use of a colorable

 imitation of the trademark is likely to cause confusion among consumers. See Synergistic Int’l,

 LLC v. Korman, 470 F.3d 162, 170 (4th Cir. 2006). The Fourth Circuit has posited nine non-

 exhaustive factors to determine the likelihood of confusion. See generally George & Co., LLC v.

 Imagination Entm’t Ltd., 575 F.3d 383, 393 (4th Cir. 2009). Notably, the plaintiff enjoys a

 presumption of a likelihood of confusion when the infringing mark is nearly an exact imitation in

 an attempt to capitalize on the popularity of plaintiff’s trademark. Polo Fashions, Inc. v. Craftex,

 Inc., 816 F.2d 145, 148 (4th Cir. 1987).

        Similarly, a trademark counterfeiting claim requires a plaintiff to establish that “(1) the

 defendant intentionally used a counterfeit mark in commerce; (2) the defendant knew that the mark



                                                  7
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 8 of 15 PageID# 1292




 was counterfeit; (3) the use occurred in connection with the sale, offering for sale, or distribution

 of goods; and (4) the use of the counterfeit mark was likely to confuse consumers.” Assoc. Gen.

 Contractors of Am. v. Stokes, No. 1:11-cv-795 (GBL/TRJ), 2013 WL 1155512, at *3 (E.D. Va.

 Mar. 19, 2013).

        Here, Plaintiff sufficiently pleaded its first count. The first and second elements of the

 trademark infringement claim are satisfied because Plaintiff owns valid, subsiding, and protected

 trademarks as the marks were registered with the United States Patent and Trademark Office. The

 third element is satisfied because Defendants use replicas of Plaintiff’s trademarks to sell the

 counterfeit Pods. Am. Compl. ¶ 87. This imitation of Plaintiff’s trademark is likely to cause

 confusion among consumers. Therefore, the Court finds that Plaintiff has sufficiently pleaded

 trademark infringement.

        Plaintiff has also sufficiently pleaded its trademark counterfeit claim. Defendants

 intentionally used a counterfeit mark in commerce and knew that the mark was counterfeit because

 they package the counterfeit Pods using counterfeit reproductions of Plaintiff’s Trademarks

 without its permission. Id. ¶ 105. Further, the use of Plaintiff’s trademark occurred in connection

 with the sale, offering for sale, and distribution of goods, because Defendants sell the counterfeit

 Pods in online marketplaces and ship the counterfeit products to consumers upon payment. Id. ¶¶

 20, 92, 97. Finally, as stated previously, the use of Plaintiff’s mark is likely to confuse consumers

 because Defendants create replicas of Plaintiff’s distinctive mark to sell counterfeit JUUL

 products. Id. ¶¶ 9, 101, 106, 111. Thus, the Court finds that Plaintiff has met all the elements for

 its trademark counterfeit claim.

                              B. Count II – False Designation of Origin

        Plaintiff alleges that Defendants misrepresented the origin of the counterfeit products in



                                                  8
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 9 of 15 PageID# 1293




 violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125. Id. ¶¶ 110-14. A party is liable for

 false designation of origin if the use of the mark is “likely to cause confusion . . . as to the origin,

 sponsorship, or approval of his or her goods, services, or commercial activities by another person.”

 15 U.S.C. § 1125(a)(1)(A). As discussed above, Defendants’ use of Plaintiff’s mark is likely to

 cause confusion because of the similarity between the counterfeit products and Plaintiff’s

 trademark. Id. ¶¶ 9, 101, 106, 111. Consumers are likely to believe that Defendants’ counterfeit

 products are sponsored or approved by Plaintiff. Therefore, the undersigned finds that Plaintiff

 alleged well-pleaded facts to support their second count.

                                  C. Count III – Trademark Dilution

        Finally, Plaintiff alleges that Defendants’ use of Plaintiff’s trademarks dilutes and tarnishes

 Plaintiff’s mark in violation of 15 U.S.C. § 1125(c). Id. ¶¶ 115-24. To establish a claim for

 trademark dilution, Plaintiff must show that the similarity between Plaintiff’s trademark and

 Defendants’ marks “harms the reputation” of Plaintiff’s marks. 15 U.S.C. § 1125(c)(2)(C). As

 explained above, Defendants use identical replicas of Plaintiff’s marks to sell counterfeit products.

 However, Defendants’ counterfeit products are lower quality than Plaintiff’s genuine products.

 Am. Compl. ¶¶ 6, 93. Thus, Defendants caused, and continue to cause, irreparable injury to and

 actual dilution of the distinctive quality of Plaintiff’s trademark. Am. Compl. ¶ 119. Accordingly,

 the undersigned finds that Plaintiff states a claim for trademark dilution.

                                  IV. REQUESTED RELIEF

         Plaintiff seeks a permanent injunction against Defendants and third-parties acting in

 concert with Defendants; an entry of an Order that those in privity with Defendants and those with

 notice of the injunction, including online marketplaces, internet search engines, or payment

 processing service providers, cease providing services and advertisements to Defendants regarding



                                                    9
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 10 of 15 PageID# 1294




 the sale of goods with Plaintiff’s trademark; and all profits realized by Defendants by a sum not

 exceeding three times the amount outlined in 15 U.S.C. § 1117, or, in the alternative, statutory

 damages in the amount of $2,000,000.00 per use of Plaintiff’s trademark. Am. Compl. ¶ A-D.

 Plaintiff also requests the transfer of all remaining assets in the Defendants’ PayPal accounts.

 Mem. in Supp. of Pl.’s Am. Mot. for Default J. (“Mem. in Supp.”), ECF No. 155 at 19-20. In their

 Memorandum in Support of Plaintiff’s Amended Motion for Entry of Default Judgment, Plaintiff

 appears to elect statutory damages in lieu of seeking Defendants’ profits realized from using the

 counterfeit marks. Id. at 16-18; see also 15 U.S.C. § 1117(c) (“[P]laintiff may elect . . . to recover,

 instead of actual damages and profits . . . an award of statutory damages.”).

                                      A. Permanent Injunctive Relief

         Plaintiff requests entry of a permanent injunction enjoining Defendants and third parties

 acting in concert with Defendants from infringing Plaintiff’s trademarks, including all injunctive

 relief previously awarded by the Court in the temporary restraining order and preliminary

 injunction. 2 See ECF Nos. 20, 34, 42, 58.

         The Lanham Act provides that a court may grant an injunction to prevent trademark

 infringement. 15 U.S.C. § 1116(a). To obtain a permanent injunction, a plaintiff must show

         (1) that it has suffered an irreparable injury;
         (2) that remedies available at law, such as monetary damages, are inadequate to
         compensate for that injury;
         (3) that, considering the balance of hardships between the plaintiff and defendant,
         a remedy in equity is warranted; and
         (4) that the public interest would not be disserved by a permanent injunction.

 Christopher Phelps & Assocs. v. Galloway, 492 F.3d 532, 543 (4th Cir. 2007) (citing eBay Inc. v.

 MercExchange, L.L.C., 547 U.S. 388, 391 (2006)).



 2
  In the June 7, 2019 and July 26, 2019 Orders, this Court directed PayPal to immediately freeze all PayPal accounts
 associated with Defendants. ECF Nos. 20, 58.

                                                         10
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 11 of 15 PageID# 1295




        Here, Plaintiff satisfies all four elements. First, Plaintiff continues to suffer an irreparable

 injury as Defendants are continuing to infringe on Plaintiff’s trademark causing a likelihood of

 confusion among consumers. See Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 42

 F.3d 922, 938 (4th Cir. 1995) (“[F]inding of irreparable injury ordinarily follows when a likelihood

 of confusion or possible risk to reputation appears.”). Second, statutory damages are inadequate to

 compensate Plaintiff because Defendants concealed and continue to conceal their true identities,

 and their lack of response to the Complaint and Motion for Default Judgment demonstrates a threat

 of continued infringement and counterfeiting. Thus, it is necessary to enjoin third-parties who have

 engaged with Defendants from facilitating access to accounts and services that Defendants have

 unlawfully used to infringe upon and counterfeit the Plaintiff’s trademarks. Third, the only possible

 hardship that would befall Defendants by granting Plaintiff’s requested permanent injunction

 would be the requirement to follow clearly established trademark law, which is not an actual

 legally recognized hardship. Therefore, the balance of hardships weighs in Plaintiff’s favor.

 Finally, public interest favors an injunction because it would prevent the public from being

 confused by Defendants’ inferior counterfeit marks and products. Accordingly, Plaintiff requested

 permanent injunctive relief. Also, PayPal should be ordered to freeze all accounts associated with

 Defendants and not to transfer any monies held in such accounts to Defendants or elsewhere, unless

 transfer to Plaintiff is necessary to satisfy the judgment in this matter.

                                       B. Statutory Damages

        In a case involving a defendant’s use of a counterfeit mark, the trademark owner may elect

 to recover an award of statutory damages. See 15 U.S.C. § 1117(c). When the defendant’s use of

 the counterfeit mark is willful, statutory damages may be awarded up to, but may not exceed, the

 amount of $2,000,000.00 “per counterfeit mark per type of goods or services sold, offered for sale,



                                                   11
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 12 of 15 PageID# 1296




 or distributed.” 15 U.S.C. § 1117(c)(2). To determine the appropriate amount of statutory damages,

 the Court “must take into account the need to deter others engaged in selling counterfeit goods,

 particularly those whose marketplace is the internet.” This Court has awarded maximum statutory

 damages for use of counterfeit marks when a defendant’s use was “sufficiently broad, extensive,

 blatant, and willful.” Playboy Enters., Inc. v. Asiafocus Int’l, Inc., No. Civ. A. 97-734-A, 1998 WL

 724000, at *9 (E.D. Va. Apr. 10, 1998).

        Here, Plaintiff is entitled to statutory damages because Defendants willfully used

 counterfeit JUUL marks. First, Defendants used marks that were essentially indistinguishable from

 Plaintiff’s own trademarks. Am. Compl. ¶ 94. Second, Defendants willfully used counterfeit marks

 as their actions were done in bad faith to gain profit at the expense of Plaintiff’s reputation. This

 determination of willfulness is further supported by the fact that Defendants replicated and

 displayed counterfeit JUUL marks to promote and sell the counterfeit products through online

 marketplaces. Id. ¶ 11. Additionally, Defendants’ counterfeit use has been broad, extensive,

 blatant, and in furtherance of a coordinated effort to imitate Plaintiff’s products. Therefore, the

 undersigned recommends granting Plaintiff’s requested statutory damages of $2,000,000.00 for

 each mark infringed (one word mark and one design mark) for a total of $4,000,000.00 per

 defendant in statutory damages.

                                   V. RECOMMENDATION

        For the reasons stated above, the undersigned Magistrate Judge recommends entry of

 default judgment in favor of Plaintiff against Defendants for trademark infringement,

 counterfeiting, false designation of origin, and trademark dilution. The undersigned further

 recommends that an Order be entered awarding Plaintiff $4,000,000.00 per Defendant in statutory

 damages and permanently enjoining Defendants from infringing Plaintiff’s trademark rights.



                                                  12
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 13 of 15 PageID# 1297




 Additionally, the temporary relief granted in this Court’s July 26, 2019 Order (ECF No. 58) should

 be made permanent.



                                        VI. NOTICE

        By mailing copies of this Report and Recommendation, the Court notifies the parties

 as follows. Objections to this Report and Recommendation, pursuant to 28 U.S.C. § 636 and

 Rule 72(b) of the Federal Rules of Civil Procedure, must be filed within fourteen (14) days

 of service on you of this Report and Recommendation. A failure to file timely objections to

 this Report and Recommendation waives appellate review of the substance of the Report and

 Recommendation and waives appellate review of a judgment based on this Report and

 Recommendation.

        The Clerk is directed to send a copy of this Report and Recommendation to all counsel of

 record and to the following email addresses associated with Defendants:




  ghilly001                                        pant-20
  doubleh911@hotmail.com                           pantelein@gmail.com

  Qiaotianping-zhengmeixinxi                       vapingpit
  miss_zhang                                       maiwenjiang@hotmail.com
  qtp_misszhang@outlook.com                        misszhanglink2mwj@outlook.com
  shiyan0227@outlook.com                           qtplink2mwj@outlook.com
  qtp_misszhang@hotmail.com

  savings4u168                                     lulucaty5171
  wangpaul668@gmail.com                            2015.filta
                                                   markd@adventresources.com
                                                   marksafwat@hotmail.com
                                                   mderias@scottrobinson.com
                                                   marksafwat@yahoo.com




                                                13
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 14 of 15 PageID# 1298




  a.cressotti69                         kytech2016_0
  a.Cressotti88@gmail.com               kytech2016@163.com

  Szeminhhangy                          sodal-87
  wangxiaohua588@outlook.com            sodalohapo@gmail.com


  yervansetoya                          cress.anton
  yervansetoya-0                        xxweasel102xx@gmail.com
  yervandsetoyan@icloud.com

  tyijiafkju                            zbest4less2012
  xiaohuawang588@outlook.com            sawaf75@yahoo.com

  red-cherry2018                        jdonymous
  cherry-xiang@outlook.com              jordanhorst29@gmail.com

  myrodoyl0                             betr-2
  pipelinerintexas@gmail.com            deezdeezllc@gmail.com

  ageless911                            quimstores_914
  versace1910@yahoo.com                 angquimbaya27@gmail.com

  talfangkoyu                           ivanbgatlanta
  penglin188@outlook.com                zambarovivan@gmail.com

  nikobg1973                            jafra1571
  zmbrv@yahoo.com                       jamesfranco12h@gmail.com

  noamartan_0                           golit_34
  noahlasalle33@gmail.com               yossileit@gmail.com

  harna_1763                            joose-6877
  harlennappi@gmail.com                 cvasquez727@hotmail.com

  wanyancai559                          wenwen996_4
  linhq888@hotmail.com                  wenwen996@aliyun.com

  lostandfoundnyc                       nidahamaye-0
  liljuulpod@outlook.com                nidal20095111@gmail.com
  MarcioADiaz@outlook.com
  misterjuul1@gmail.com

  emadors15                             hfbnvt_76
  emadors@yahoo.com                     hfbnvtvjj7824@gmail.com



                                       14
Case 1:19-cv-00715-LO-IDD Document 166 Filed 04/24/20 Page 15 of 15 PageID# 1299




  yanshifu482                           vasmi
  wxhua188@outlook.com                  Vasmi72@gmail.com


  bigapplewares                         richpattersonkyle
  kirby8456@gmail.com                   cheapviralmoney@gmail.com
                                        kylepatt02@gmail.com
                                        wholesalejuulvendor@gmail.com
                                        cassandrainlove1985@yahoo.com
                                        kmakincash@aim.com
                                        Sandrainlove1985@yahoo.com




                                             /s/ Ivan D. Davis

                                            Ivan D. Davis
                                            United States Magistrate Judge

 April 24, 2020
 Alexandria, Virginia




                                       15
